Case 5:16-cv-06370-EJD Document 345-2 Filed 10/01/19 Page 1 of 4




               EXHIBIT A
                   Case 5:16-cv-06370-EJD Document 345-2 Filed 10/01/19 Page 2 of 4


Nadezhda Nikonova

From:                 Katie Kushnir <kushnir@braunhagey.com>
Sent:                 Tuesday, September 24, 2019 11:49 PM
To:                   Mike Scarborough
Cc:                   Leo Caseria; Helen Eckert; Dylan Ballard; Thomas Dillickrath; Noah Hagey; Matt Borden; Jeffrey
                      Theodore; Nadezhda Nikonova; Joy Siu; Ron Fisher
Subject:              RE: Joint Final Pretrial Statement Exchange
Attachments:          2019-09-24 - RF Ltr. to Defendants re OTB015.pdf; 2019-09-24 - Supplemental Expert Disclosure of J.
                      Douglas Zona, Ph.D.pdf


Counsel,

Attached please find correspondence on behalf of Mr. Fisher, as well as Plaintiff’s Supplemental Expert Disclosure of J.
Douglas Zona, Ph.D. in the above‐captioned matter.

Best Regards,

Katie Kushnir
BRAUNHAGEY & BORDEN            LLP
Direct: (415) 261‐7617
Office: (415) 599‐0214


From: Ron Fisher <Fisher@braunhagey.com>
Sent: Tuesday, September 24, 2019 11:41 PM
To: Mike Scarborough <MScarborough@sheppardmullin.com>
Cc: Leo Caseria <LCaseria@sheppardmullin.com>; Helen Eckert <HEckert@sheppardmullin.com>; Dylan Ballard
<dballard@sheppardmullin.com>; Thomas Dillickrath <TDillickrath@sheppardmullin.com>; Noah Hagey
<hagey@braunhagey.com>; Matt Borden <borden@braunhagey.com>; Jeffrey Theodore
<Theodore@braunhagey.com>; Nadezhda Nikonova <NNikonova@sheppardmullin.com>; Joy Siu
<JSiu@sheppardmullin.com>; Katie Kushnir <kushnir@braunhagey.com>
Subject: RE: Joint Final Pretrial Statement Exchange

Mike,

Thanks for your email.

As required by Rule 26(e)(2) and Rule 26(a)(3), Orion is serving Dr. Zona’s supplemental expert disclosure in advance of
the pretrial disclosure deadline established by the Court. The supplemental disclosure incorporates Orion’s sales data
through August 2019 as an input to the price overcharge analysis Dr. Zona disclosed in his report. You should receive it
shortly.

In accordance with the Federal Rules, the damages claimed by Orion in the Joint Final Pretrial Statement will reflect Dr.
Zona’s supplemental disclosure.

Sincerely,

Ronald J. Fisher
BRAUNHAGEY & BORDEN            LLP
Direct: (415) 429‐4539
Cell: (628) 200‐1809
                                                             1
                   Case 5:16-cv-06370-EJD Document 345-2 Filed 10/01/19 Page 3 of 4



From: Mike Scarborough <MScarborough@sheppardmullin.com>
Sent: Monday, September 23, 2019 4:58 PM
To: Ron Fisher <Fisher@braunhagey.com>
Cc: Leo Caseria <LCaseria@sheppardmullin.com>; Helen Eckert <HEckert@sheppardmullin.com>; Dylan Ballard
<dballard@sheppardmullin.com>; Thomas Dillickrath <TDillickrath@sheppardmullin.com>; Noah Hagey
<hagey@braunhagey.com>; Matt Borden <borden@braunhagey.com>; Jeffrey Theodore
<Theodore@braunhagey.com>; Nadezhda Nikonova <NNikonova@sheppardmullin.com>; Joy Siu
<JSiu@sheppardmullin.com>
Subject: RE: Joint Final Pretrial Statement Exchange

Ron – we note that your draft includes [To Be Added] blanks for Orion’s claimed damages. We do not understand these
omissions.

Orion’s claimed damages are limited by Dr. Zona’s January 3, 2019, report, as of course further reduced by the Court’s
recent order on Defendants’ summary judgment motion. As set forth in Dr. Zona’s report, Orion’s claimed “[d]amages
from input price overcharges range from about $11.4 million to $30.6 million”, and Orion’s claimed damages from
interference with the Hayneedle assets “is about $1.8 million.” Those are the outer limits of Orion’s claimed damages at
trial.

We also note that Orion references an intent to “supplement” one or more of its proffered expert opinions. To the
extent Orion would purport to augment the foregoing damage claims pursuant to any “supplemental” expert opinion,
defendants object to such attempt and such “supplemental” expert opinion on the strongest of terms. We request that
you immediately serve defendants with any intended “supplemental” expert opinions, including any purportedly revised
damage calculations. Defendants obviously cannot address in the Pretrial Conference Statement or their Motions in
Limine—even cursorily at this point—expert materials and damage estimates with which they have not been served.

Mike

Mike Scarborough | Partner
Antitrust & Competition Practice Group Leader
+1 415-774-2963 | direct
MScarborough@sheppardmullin.com | Bio


SheppardMullin
Four Embarcadero Center, 17th Floor
San Francisco, CA 94111-4109
+1 415-434-9100 | main
www.sheppardmullin.com | LinkedIn | Twitter



From: Ron Fisher <Fisher@braunhagey.com>
Sent: Monday, September 23, 2019 1:02 PM
To: Mike Scarborough <MScarborough@sheppardmullin.com>
Cc: Leo Caseria <LCaseria@sheppardmullin.com>; Helen Eckert <HEckert@sheppardmullin.com>; Dylan Ballard
<dballard@sheppardmullin.com>; Thomas Dillickrath <TDillickrath@sheppardmullin.com>; Noah Hagey
<hagey@braunhagey.com>; Matt Borden <borden@braunhagey.com>; Jeffrey Theodore <Theodore@braunhagey.com>
Subject: RE: Joint Final Pretrial Statement Exchange

Mike,

Attached please find Orion’s proposed draft and inserts for the Joint Final Pretrial Conference Statement.

                                                            2
                    Case 5:16-cv-06370-EJD Document 345-2 Filed 10/01/19 Page 4 of 4
Sincerely,

Ronald J. Fisher
BRAUNHAGEY & BORDEN                  LLP
Direct: (415) 429‐4539
Cell: (628) 200‐1809




From: Ron Fisher
Sent: Monday, September 23, 2019 11:43 AM
To: Mike Scarborough <MScarborough@sheppardmullin.com>
Cc: Leo Caseria <LCaseria@sheppardmullin.com>; Helen Eckert <HEckert@sheppardmullin.com>; Dylan Ballard
<dballard@sheppardmullin.com>; Thomas Dillickrath <TDillickrath@sheppardmullin.com>; Noah Hagey
<hagey@braunhagey.com>; Matt Borden <borden@braunhagey.com>; Jeffrey Theodore <theodore@braunhagey.com>
Subject: Joint Final Pretrial Statement Exchange

Mike,

I wanted to let you know that we are still working on some formatting related to the joint statement, and will be
circulating our draft at around 1:00 pm.

Sincerely,

Ronald J. Fisher
BRAUNHAGEY & BORDEN                  LLP

Direct: (415) 429‐4539
Cell: (628) 200‐1809

WE HAVE MOVED TO NEW SF OFFICES. PLEASE UPDATE YOUR RECORDS ACCORDINGLY:

BraunHagey & Borden LLP
351 California St., 10th Floor
San Francisco, CA 94104
Tel. & Fax: (415) 599‐0210

New York
7 Times Square
27th Floor
New York, NY 10036‐6524
Tel. & Fax: (646) 829‐9403

This message is intended only for the confidential use of the intended recipient(s) and may contain protected information that is subject to
attorney‐client, work product, joint defense and/or other legal privileges. If you are not the intended recipient, please contact me immediately at
the phone number listed above and permanently delete the original message and any copies thereof from your email system. Thank you.

Attention: This message is sent by a law firm and may contain information that is privileged or confidential. If you
received this transmission in error, please notify the sender by reply e‐mail and delete the message and any
attachments.




                                                                         3
